ln re

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

 

 

United States Bankruptcy Court 4419
Eastern District of New York
Webb B Garrisonl l|| Case No. 8-18-77196
Debtor(s) Chapter 13

 

AFF|DAV|T PURSUANT TO LOCAL RULE 1007-1(B)

 

Webb B Garrison, ll| , undersigned debtor herein, swears as follows:
Debtor filed a petition under chapter 13 of the Bankruptcy Code on October 24. 2018 .

Schedule(s) A/B, C. Dl E/Fl Gl H, l J were not filed at the time of filing ofthe said petition, and is/are being
filed herewith.

[Check applicable box]:

|2| The schedules filed herewith reflect no additions or corrections to, or deletions from, the list of creditors
which accompanied the petition.

E| Annexed hereto is a listing ofnames and addresses of scheduled creditors added to or deleted from the list
of creditors which accompanied the petition. Also listed, as applicable, are any scheduled creditors whose
previously listed names and/or addresses have been corrected. The nature ofthe change (addition,
deletion or correction) is indicated for each creditor listed.

[If creditors have been addetl] An amended mailing matrix is annexed hereto, listing added creditors ONLY, in
the format prescribed by Local Rule 1007-3.

Remimler: No amendment of schedules is effective until proof of service in accordance with EDNY LBR 1009-1(b) has
been filed wit/1 the Court.

Any additions to the list of creditors which accompanied the petition will be deemed an amendment to that list; ifthis
amendment is filed prior to the expiration of the time period set forth in Fed. R. Bankr. P. 4004 and 4007, it will be
deemed to constitute a motion for a 30-day extension ofthe time within which any added creditors may file a complaint to
object to the discharge of the debtor and/or to determine dischargeability This motion will be deemed granted without a
hearing if no objection is filed with the Court and served on debtor within 10 days following filing ofproof of service of
this affirmation, all attachments and the amended schedules in accordance with EDNY LRB 1009-1.

Dated:

December 3, 2018

 

/sl Webb B Garrison, |||
Webb B Garrison, |||

Debtor (sl`gnature)

 

Sworn to before me this

day of

,20

 

 

Notary Public, State ofNew York

Aff1007-1b.64 Rev. 09/22/08

Soflware Copyrighl (c) 1996-2018 Best Case, LLC - www beslcase com Besl Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

 

Fil| in this information to identify your case: 4419
Debt0r1 Webb B Garrison, |ii
First Name i\/iiddie Narne Last Name
l Debtor 2
i (Spouse if, filing) First Name Middle Name Lasi Name

United States Bankruptcy Court for the: EASTERN DlSTRiCT OF NEW YORK

Case number 8_18-77196
iifi<nown) |:| Check if this is an

amended filing

Official Form 1068um

Summary of Your Assets and Liabi|ities and Certain Statisticai information 12/15

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. Fili out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fiii out a new Summary and check the box at the top of this page.

m Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Officia| Form 106A/B)

1a. Copy line 55l Total real estate, from Schedule A/B. ............................................................................................. $ 822,177.27
1b. Copy line 62, Total personal propertyl from Schedu|e A/B ..................................................................................... $ 34,056.36
ic. Copy line 63, Total of all property on Schedule A/B ............................. . ........................................................... $ 856,233,63

§ummarize Your Liabi|ities

Your liabilities
Amount you owe

2. Schedu/e D.' Creditors i/l/ho Have C/aims Secured by Property (Official Form 106D)

2a Copy the total you listed in Column A, Amount ofc/aim, at the bottom of the last page of Part1 of Schedu/e D... $ 8301526'49
3. Schedu/e E/F.' Creditors Who Have Unsecured C/a/'ms (Officiai Form 106E/F)
3a Copy the total claims from Part1 (priority unsecured ciaims) from line 6e of Schedu/e E/F $ 0~00
3b. Copy the total claims from Part 2 (nonpriorlty unsecured ciaims) from line 6] of Schedu/e E/F ............................ $ 548,432.00
Your total liabilities 5 1,378,958.49
Summarize Your income and Expenses
4. Schedu/e /.' Your/ncome (Officiai Form 106|)
Copy your combined monthly income from line 12 of Schedu/e/ ________________________________________________________________________________ $ 61000-00
5. Schedu/e J.' Your Ex enses Otficial Form 106J
p ( ) $ 1,603.00

Copy your monthly expenses from line 220 0f Schedule J ..................................................................... .
Answer These Questions for Administrative and Statisticai Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
[| No_ You have nothing to report on this part of the form. Check this box and submit this form to the court With your other schedules

l Yes
7. What kind of debt do you have?

- Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personall familyl or
household purpose." 11 U S C § 101(8) Fil| out lines 8-99 for statistical purposes 28 U.S.C. § 159.

[| Your debts are not primarily consumer debts_ You have nothing to report on this part ofthe form. Check this box and submit this form to
the court with your other schedules

Officiai Form 1068um Summary of Your Assets and Liabi|ities and Certain Statisticai information page 1 of 2

Soflware Copyrighl (c) 1996-2018 Besl Case, LLC - Www besicase com Besi Case Bankruplcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

Debf0r1 Webb B Garrison, iii

Case number (if known) 8-1_.8,,7]19_6

8. From the Statement of Your Current Monthly lncome: Copy your total current monthly income from Official Form

122A-1 Line 11; ORl Form 122B Line 111 OR, Form 1220-1 Line 14.

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

Frorn Part d on Scheduie E/F. copy the foilowing:
Qa. Domestic support obligations (Copy line Ga.) $ 0_00
9b. Taxes and certain other debts you owe the government. (Copy line 6h.) $ 0_00
90. Claims for death or personal injury while you Were intoxicated. (Copy line 6c.) $ 0,00
9d. Student ioans. (Copy line 6f.) $ 548,432.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as

priority ciaims. (Copy line 69.) 0.00
9f. Debts to pension or profit-sharing plansl and other similar debts. (Copy line 6h.) +$ 0_00
99. Tota|. Add lines 9a through 9f. 548,432.00

Of'i`icial Form 1068um Summary of Your Assets and Liabi|ities and Certain Statisticai information

Sol'tware Copyrighl (c) 1996-2018 Best Case. LLC - www bestcase com

6,000.00

page 2 of2

Best Case Bankruplcy

Case 8-18-77196-ast

DOC 13 Filed 12/08/18

Fiii in this information to identify your case and this filing:

 

Debtori Webb B Garrison, iii

First Name Middie Name Last Name
Debtor 2
(Spouse, iffiiing) First Name Middie Name Lasl Name

United States Bankruptcy Court for the:

Case number

8-18-77196

Oi"ficial Form 106A/B

 

Scheduie A/B: Property

EASTERN D|STR|CT OF NEW YORK

Eni€red 12/08/18 11228:29

4419

l:l Check if this is an
amended filing

12/15

 

in each category, separately list and describe items. List an asset only once. if an asset fits ln more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Buiiding, Land, or Other Reai Estate You Own or Have an interest in

1. Do you own or have any legal or equitable interest in any residence, bullding, iand, or similar property?

l:l No. Go to Part 2

- Yes, Where is the property?

1.1

2. Add the dollar value of the portion you own for ali of your entries from Part1, including any entries for
pages you have attached for Part 1. Write that number here ........................................................................... =>

540 Park Avenue

Street addressl if availablel or other description

Huntington NY 11743-0000
Ciiy State ZiP Code
Suffolk

County

Describe YourVehicles

What is the property? Check ali that apply

- Singie-family home
m Dupiex or multi-unit building
m Condominium or cooperative
|:I Manufactured or mobile home
[:| Land
l:l investment property
l:l Timeshare
l:l Other
Who has an interest in the property? Check one
- Debtor 1 only
l:l Debtor 2 only
m Debtor1 and DebtorZ only
m At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedu/e D:
Credilors Who Ha ve Claims Secured by Property.

Current value of the
portion you own?

$822,177.27

Current value of the
entire property?

$822,177.27

Describe the nature of your ownership interest
(such as fee simpie, tenancy by the entireties, or
a life estate), if known.

Jointly Owned

[:| Check if this is community property
(see lnsiruciions)

Other information you wish to add about this item, such as local

property identification number:

$822,177.27

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. if you lease a vehiclel also report it on Schedu/e G.' Executory Contracts and Unexpired Leases.

Oi't`\ciai Form 106A/B

Software Copyrighi (c) 1996-2018 Best Casel LLC - www bestcase com

Scheduie A/B: Property

page 1

Best Case Bankrupicy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garriggn_ []| Case number (ifknown)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

8-18-77196

l:l No
l Yes
. ‘ M|ni Do not deduct secured claims or exemptions. Put

3 1 Make. Who has an interest in the property? Check one the amount of any secured claims on Scheduie D:
Mode|; Countryman l Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2018 ij Debtor 2 only Current value of the Current value of the
Approximate mileage: 1200 l:l Debtor 1 and Debtor 2 only entire property? portion you own?
Other information: l:l At least one of the debtors and another

m Check if this is community property
(see inslmctions)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examp/es.' Boats, trailers, motors, personal Watercraft, fishing vessels, snowmobiies, motorcycle accessories

- No
l:l Yes

5 Add the dollar value of the portion you own for ali of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here ............................................................................. =>

m Describe Your Personal and Household items
Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: i\/iajor appliancesl furniture, linensl chinal kitchenware

l:l No
l Yes. Describe .....

furniture

7. Eiectronics

$22,475.00

$22,475.00

$22,475.00

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

$4,000.00

Examp/es: Teievisions and radios; audio, videol stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
[l No

l Yes. Describe .....

electronics

8. Coliectibles of value

$1,200.00

Examp/es:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collectionsl memorabilia, coilectibies
l No
[l Yes. Describe .....

9. Equipment for sports and hobbies

Exarnp/es.' Sportsl photographic, exercise, and other hobby equipment; bicyclesl pool tables, golf clubsl skis; canoes and kayaks; carpentry toois;

musical instruments
l No
l:l Yes. Describe .....

10. Firearms
Examp/es: Pistoisl rifles, shotguns, ammunitionl and related equipment

-No

Ofticia| Form 106A/B Scheduie A/B: Property
Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase com

page 2

Besi Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, lii Case number (/fknown) 8-18-77196
l:l Yes. Describe .....

11. Ciothes
Examp/es: Everyday clothesl furs, leather coats, designer Wear, shoes, accessories

ij No
- Yes. Describe .....

clothing $400.00

12. Jeweiry
Examp/es: Everydayjewelry, costume jewelry, engagement ringsl wedding ringsl heirioom jewelryl watches, gems, goldl silver

l:l No
l Yes. Describe .....

jewelry $1,000.00

13. Non-farm animals
Examp/es: Dogsl cats, birds, horses

l:l No
. Yes. Describe .....

9 animals -
5 dogs, 4 cats $0.00

14. Any other personal and household items you did not already |ist, including any health aids you did not list
- No
l:l Yes. Give specific information .....

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here ........ ............ $6»600-00

 

Describe Your Financiai Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16. Cash
Examp/es: i\/loney you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition

l:| No
- Yes ................................................................................................................

Cash $40.00

17. Deposits of money
Examp/es.' Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage housesl and other similar
institutions if you have multiple accounts With the same institution, list each.

l:l No
l Yes_'_ _ _ _ institution name:
Chase Bank
17.1. Checking Acct # 6578 $831_14
Bank of America
17.2. Checking Acct# 7468 $10_11
Ofncial Form 106A/B Scheduie A/B: Property page 3

Software Copyright (c) 1996-2018 Besi Case, LLC - www beslcase com Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, iii Case number (/fKnOWn) 8-18-77196

Chase Bank
17_3_ Savings Acct # 3506 $100.11

18 Bonds, mutual funds, or publicly traded stocks
Examp/es.' Bond funds, investment accounts with brokerage tirms, money market accounts

- No
|:| Yes _________________ institution or issuer name:

19. Non-pubiiciy traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

[l No
- Yes. Give specific information about them ...................
Name of entity: % of ownership:
Debf<>,r,,is in prQQ€-§§,Qf§tarting a PLl-C 100 % $0-00

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiab/e instruments include personal checksl cashiers' checks, promissory notesl and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

.No

l:l Yes. Give specific information about them
issuer name:

21, Retirement or pension accounts
Examp/es.' interests in iRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or protit-sharing plans

l:|No

l Yes. List each account separately

Type of account: institution name:
lRA Retirement account $1,000.00
lRA Retirement account $3,000.00

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: /-\greements With |andiords, prepaid rent, public utilities (eiectric, gas, Water)l telecommunications companies, or others

- No
l:l Yes. institution name or individuai:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
l No
[] Yes___ _ ________ issuer name and description

24 interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U S C. §§ 530(b)(1), 529A(b), and 529(b)(1).

- No
|] Yes _____________ institution name and description. Separate|y file the records of any interests.11 U.S.C. § 521(c):

25 Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
l No

[l Yes Give specific information about them...

26 Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: lnternet domain names, Websites, proceeds from royalties and licensing agreements

l:lNo

l Yes Give specific information about them_..

Copyrighted a piano composition $0.00

Of'ficiai Form 106A/B Scheduie A/B; Property page 4

Soitware Copyright (c) 1996-2018 Best Case, LLC - www besicase corn Besi Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, ill Case number iifknown) 8-18-77196

27 Licenses, franchises, and other general intangibles
Examp/es.' Buiiding permits exclusive licenses cooperative association holdings liquor licensesl professional licenses

[lNo

l Yes Give specihc information about them...

licensed $0.00

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28 Tax refunds owed to you
l No

l:l Yes Give specific information about them, including Whether you already filed the returns and the tax years__. ..

29. Family support
Examp/es.' Past due or lump sum aiimony, spousal support, child suppoit, maintenance, divorce settlement, property settlement

.No

l:l Yes Give specific information ......

30. Other amounts someone owes you
Examp/es.' Unpaid wages, disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation Socia| Security
benefits; unpaid loans you made to someone else

.No

l:l Yes. Give specific information..

31. interests in insurance policies
E)<amp/es: Hea|thl disability, or life insurance; health savings account (HSA); credit, homeowners or renter's insurance

-No

ij Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policyl or are currently entitled to receive property because
someone has died.

-No

[l Yes. Give specific information

33 Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es.' Accidents, employment disputesl insurance claims, or rights to sue

.No

|:l Yes Describe each claim.....

34 Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
. No
l:l Yes Describe each claim .........

35. Any financial assets you did not already list
- No

l:l Yes Give specific information..

36 Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ..................................................................................................................... $4:981-36

m Describe Any Business-Reiated Property You Own or Have an interest in. List any real estate in Part1.

37 Do you own or have any legal or equitable interest in any business-related property?
. No Go to PartG

Ofticial Form 106A/B Scheduie A/B; Property page 5

Soitware Copyright (c) 1996-2018 Best Caser LLC - www beslcase corn Best Case Bankruplcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, iii CeSe number (ifknOW/i) 8-18-77196

l:l Yes Go to line 38.

Describe Any Farm- and Commercia| Fishing-Reiated Property You Own or Have an interest in.
ll you own or have an interest in farmiand, list it in Part1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No. Go to Part 7
l:l Yes. Go to line 47.

Describe All Property You Own or Have an interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples.' Season tickets, country club membership

- No
l:l Yes Give specific information .........

54. Add the dollar value of all of your entries from Part 7. Write that number here $0_00
List the Totais of Each Part of this Form

55. Part1: Total real estate, line 2 $822,177.27
56. Part 2: Total vehicles, line 5 $22,475.00

57. Part 3: Total personal and household items, line 15 $6,60[],00

58. Part 4: Total financial assets, line 36 $4,981.36

59. Part 5: Total business-related property, line 45 $D.O[J

60. Part 6: Total farm- and fishing-related property, line 52 ${),(][]

61. Part 7: Total other property not |isted, line 54 + $0.00

62. Total personal property. Add lines 56 through 61 $34,056.36 Copy personal propeny total $34,056.36
63. Total of all property on Scheduie A/B. Add line 55 + line 62 $856,233_63
Official Form 106A/B Scheduie A/B: Property page 6

Soitware Copyright (c) 1996-2018 Besi Case, LLC - www beslcase corn Best Case Bankruplcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

 

Fiii in this information to identify your case: 4419
Debtor1 Webb B Garrison, iii
First Name Middle Name Last Name
Debtor 2
l (Spouse ill filing) First Name i\/lidd|e Name Lasl Name

United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW YORK

Case number 8.18-77196
(rii<nown) ij Check if this is an

amended filing

Officiai Form 106C
Scheduie C: The Property You Claim as Exempt 4/16

 

Be as complete and accurate as possib|e. |ftWo married people are filing together, both are equally responsible for supplying correct information Using
the property you listed on Scheduie A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2.' Additionai Page as necessary On the top of any additional pages write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Alternativeiy, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory iimit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount, However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

mm ldentifv,ttte Brgrzerfy Y_s>u §lai,m a§,,Exemp,t
1. Which set of exemptions are you ciaiming? Check one on/y, even ifyour spouse is filing With you_
l You are claiming state and federal nonbankruptcy exemptions 11 U.S.C § 522(b)(3)
l:l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Scheduie A/B that you claim as exempt, fill in the information beiow.

Brlef description of the property and line on Current value of the Amount of the exemption you claim $pecitic laws that allow exemption
Scheduie A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Scheduie A/B
540 Park Avenue Huntington, NY $822 177_27 - $0_00 NYCPLR § 5206
11743 suffolk county ’
Line from Scheduie A/B: 1.1 [:l 100% of fair market value, up to

any applicable statutory limit

2018 M|ni Countryman 1200 miles $22,475_00 . $4’550_00 Debtor & Creditor Law §
Line from Scheduie A/B: 3.1 282(1)
m 100% of fair market value, up to
any applicable statutory limit

Line from Scheduie A/B: 6.1
m 100% of fair market value, up to
any applicable statutory limit

electronics $1,200_00 - $1,200_00 NYCPLR § 5205(a)(5)
Line from Scheduie A/B: 7.1
m 100% of fair market value, up to
any applicable statutory limit

clothing $400_00 - $400_00 NYCPLR § 5205(a)(5)
Line from Scheduie A/B: 11.1
|:] 100% of fair market value, up to
any applicable statutory limit

Officiai Form 106C Scheduie C: The Property You Claim as Exempt page 1 of2

Soitware Copyrighi (c) 1996-2016 Besi Case, LLC - www bestcase com Best Case Bankruptcy

Debtor 1

Officiai Form 106C
Soitware Copyright (c) 1996-2018 Best Case, LLC - www bestcase corn

Case 8-18-77196-ast

Webb B Garrison, iii

Brlef description of the property and line on
Scheduie A/B that lists this property

jewelry
Line from Scheduie A/B: 12.1

9 animals -
5 dogs, 4 cats
Line from Scheduie A/B: 13.1

Debtor is in process of starting a
PLLC

100 % ownership
Line from Scheduie A/B: 19.1

iRA: Retirement account
Line from Scheduie A/B: 21 .1

iRA: Retirement account
Line from Scheduie A/B: 21 .2

Copyrighted a piano composition
Line from Scheduie A/B: 26.1

Hcensed
Line from Scheduie A/B: 27.1

DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Current value of the
portion you own

Copy the value from
Scheduie A/B

$1,000.00

$0.00

$0.00

$1,000.00

$3,000.00

$0.00

$0.00

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemptian.

l $1,000.00

m 100% offairmarketvaiue, up to
any applicable statutory limit

l $0.00

m 100% of fair market value, up to
any applicable statutory limit

l $0.00

m 100% of fair market value, up to
any applicable statutory limit

l $1,000.00

m 100% of fair market value, up to
any applicable statutory limit

l $3,000.00

ij 100% of fair market value, up to
any applicable statutory limit

l $0.00

m 100% of fair market valuel up to
any applicable statutory limit

l $0.00

m 100% of fair market valuel up to
any applicable statutory limit

. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases nled on or after the date of adjustment.)

l:l Yes Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

l No
l:l No
l:l Yes

Scheduie C: The Property You Claim as Exempt

8-18-77196

Specltic laws that allow exemption

NYCPLR § 5205(3)(6)

NYCPLR § 5205(3)(4)

Debtor & Creditor Law §
283(1)

Debtor & Creditor Law §
282(2)(e)

Debtor & Creditor Law §
282(2)(e)

Debtor & Creditor Law §
283(1)

Debtor & Creditor Law §
283(1)

page 2 of 2

Best Case Bankruptcy

Case 8-18-77196-ast

Fiii in this information to identify your case:

DOC 13 Filed 12/08/18

Eiii€i’ed 12/08/18 11228:29

 

Debtor1 Webb B Garrison, lil

First Name Mlddle Name Lusl Name
Debtor 2
(Spouse ifl filing) First Name rvi=rjulo Name Last Name

United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW YORK

Case number
(if known)

8-18-77196

Officiai Form 106D

Scheduie D: Creditors Who Have Claims Secured by Property

4419

[| Check if this is an
amended nling

12/15

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct information. if more space
is needed, copy the Additiona| Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

l:l No. Check this box and submit this form to the court With your other schedules You have nothing else to report on this form.

l Yes. Fiii in ali of the information below.
List Aii secured claims

2. List all secured claims. if a creditor has more than one secured claim. list the creditor separately
for each cialm. lt more than one creditor has a particular ciaim, list the other creditors in Part 2. As
much as possible, list the claims in alphabetical order according to the creditor's name.

PHH Mortgage
2.1 Corleortgage Service

Cen
Creditor's Name

Describe the property that secures the ciaim:

540 Park Avenue Huntington, NY
11743 Suffolk County

1 Mortgage Way

Attn: SV09

Mount Laurei, NJ 08054

Number, Streetl Cityl State & le Code

As of the date you fiie, the claim is: Check all that
apply

m Contingent

i:i unliquidated

i:i Dispured

Who owes the debt? Check one. Nature of iien. Check all that apply
l:l Debtor1 only

l:l Debtor 2 only

l:l Debtor1 and Debtor 2 only

- At least one of the debtors and another

car loan)

l:l Statutory lien (such as tax lienl mechanic's iien)
m Judgment lien from a lawsuit

[l Check if this claim relates to a l Other (inc|uding a right to offset) Mortgage
community debt
Date debt was incurred 7/2006 Last 4 digits of account number 4169

Add the dollar value of your entries in Column A on this page. Write that number here:

if this is the last page of your form, add the dollar value totals from all pages
Write that number here:

m List others to se Notified¢ for aroebi That Yo,u Aireauy Lisied

Column A

Amount of claim
Do not deduct the
value of collateral

$830,526.49

l:l An agreement you made (such as mortgage or secured

Column B

Value of collateral
that supports this
claim

$822,177.27

$830,526.49
$830,526.49

Column C

Unsecured
portion
if any

$8,349.22

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part1. For exampie, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part1, and then list the collection agency here. Simiiariy, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to be notified for any

debts in Part 1, do not till out or submit this page.

E

Name, Number, Street, City, State & le Code
HSBC c/o PHH Mortgage
Mortgage Service Center

PO Box 5452

Mount Laurei, NJ 08054

Officiai Form 106D
Soitware Copyrighi (c) 1996-2018 Best Case, LLC - www besicase com

Last 4 digits of account number_

Scheduie D: Creditors Who Have Claims Secured by Property

On Which line in Part 1 did you enter the creditor? 2.1

page 1 of 2

Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

4419
Debtor1 Webb B Garrisol,,ll m Case number (iri<nown) 8-`18-77196

First Name Mlddle Name Last Name

l:|

Namel Number, Street, City, State & Zip Code On which line in Part 1 did you enter the creditor? 2.1
PHH / Deutsche Bank

C/O Stern & EiSenberg PC Last 4 digits of account number_
Woodbridge Corp. Piaza

485 B Route 1 South, Suite 330

iseiin, NJ 08830

Name' Number' Streel» CitY- State 8‘ Zip Code On which line in Part 1 did you enter the creditor? 2.1
PHH Mortgage l Deutsche Bank Tust

C/O Sfel‘n & Eisenberg, PC Last 4 digits of account number_
1581 Main St., Ste. 200 '
Warrington, PA 18976

Name- Numbe"\ Streeli City- State & Zip Code On which line in Part 1 did you enter the creditor? 2.1
PHH Mortgage Services

CLleOmel' Service Last 4 digits of account number_

PO Box 5452

Mount Laurei, NJ 08054-5452

Officiai Form 106D Additional Page of Scheduie D: Creditors Who Have Claims Secured by Property page 2 0f2

Soitware Copyright (c) 1996-2018 Best Case, LLC - www beslcase com Besi Case Bankruptcy

DOC 13 Filed 12/08/18 Elitel’ed 12/08/18 11228:29

Case 8-18-77196-ast

 

Fiii in this information to identify your case: 4419
Debtor1 Webb B Garrison, iii
First Name lVliddle Name Last Name
Debtor 2
(Spouse if, filing) Firsl Name Mlddle Name Last Name
United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW YORK
Case number 8-18-77196
(ifkn°W") l:] Check if this is an
amended filing
Officiai Form 106E/F
Scheduie ElF: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|ORlTY claims. List the other party to
any executory contracts or unexpired leases that could result in a ciaim. Aiso list executory contracts on Scheduie AIB: Property (Officiai Form 106A/B) and on
Scheduie G: Executory Contracts and Unexpired Leases (Officiai Form1OGG). Do not include any creditors with partially secured claims that are listed in
Scheduie D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill lt out, number the entries in the boxes on the
ieft. Attach the Continuation Page to this page. if you have no information to report in a Part, do not file that Part, On the top of any additional pages, write your
name and case number (if known).

m List All of Your PRloRlTY unsecured claims
1. Do any creditors have priority unsecured claims against you?
l No. Go to Part 2.

l:l Yes.
M Lisi_All dr Your uoNPRloRlTY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?
l:l No You have nothing to report in this part. Submit this form to the court with your other schedules
- Yes
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each cialm. if a creditor has more than one nonpriority

unsecured claim, list the creditor separately for each ciaim. For each claim iisted, identify what type of claim it is. Do not list claims already included in Part 1. lf more
than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of

Part 2.
Total claim
4.1 Bank of America Last 4 digits of account number 5098 $0_00
Nonprlorlty Creditor‘s Name
100 North Tryon Street When was the debt incurred? 6/2001
Chariotte, NC 28255-0001
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
l:l Debtor 2 only l:l Uniiquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPR|ORlTY unsecured claim:
m Check if this claim is for a community m Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- NO ij Debts to pension or profit-sharing plans and other similar debts
l:| Yes l Other Specify Revoiving Credit
Officiai Form 106 E/F Scheduie ElF: Creditors Who Have Unsecured Claims Page 1 of 5
Soitware Copyright (c) 1996-2018 Best Case LLC - www bestcase corn 26733 Best Case Bankruptcy

Case 8-18-77196-ast

Debtor1 Webb B Garrison, iii

4.2 Citi
Nonprlorlty Creditor's Name
PO Box 6500

Sioux Fa|ls, SD 57117
Number Street City State Zip Code

Who incurred the debt? Check one

- Debtor1 only

ij Debtor 2 only

l:l Debtor 1 and Debtor 2 only

El At least one of the debtors and another

l:l Check if this claim ls for a community
debt

is the claim subject to offset?
- No
l:l Yes

4.3 Discover
Nonprlorlty Creditor's Name

DB Servicing Corporation
PO Box 3025

New Albany, OH 43054-3025
Number Street City State Zip Code

Who incurred the debt? Check one.

l Debtor1 only

l:l Debtor 2 only

l:l Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

m Check if this claim is for a community
debt
is the claim subject to offset?

. No
ij Yes

4-4 FedLoan Servicing
Nonprlorlty Creditor's Name

Po Box 60610
__i_'l§rrieburg, PA 17106

Number Street CityWState Zip Covde"
Who incurred the debt? Check one

. Debtor1 only

l:l Debtor 2 only

l:l Debtor1 and Debtor 2 only

El At least one of the debtors and another

l:l Check if this claim is for a community

DOC 13 Filed 12/08/18 Elitel’ed 12/08/18 11228:29

Case number (irknown) 8-18-77196

Last 4 digits of account number 9331 $0.00
When was the debt incurred? 12/1995

As of the date you file, the claim is: Check ali that apply

l:l Contingent
iIl unliquidated

l:l Disputed
Type of NONPR|ORlTY unsecured clalm:

ij Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plans and other similar debts

- Other_ Specify Revolving Credit

Last 4 digits of account number 5572 $0.00

When was the debt incurred? 9/1996

As of the date you file, the claim is: Check all that apply

l:l Contingent
i:i unliquidated

l:l Disputed
Type of NONPR|ORlTY unsecured clalm:

l:l Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plansl and other similar debts

l Other Specify Revoiving Credit

Last 4 digits of account number 8166 $378,856.00
When was the debt incurred? 12/2017

As of the date you file, the claim is: Check ali that apply

l:l Contingent
iIl unliquidated

l:l Disputed
Type of NONPR|ORlTY unsecured ciaim:

- Student loans

debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans and other similar debts
l:l Yes l:l Other Specify
Student Loan
Officiai Form 106 ElF Scheduie ElF: Creditors Who Have Unsecured Claims Page 2 of 5

Soitware Copyright (c) 1996-2018 Besi Case LLC - www bestcase com

Best Case Bankruptcy

Soitware Copyright (c) 1996-2018 Besi Case LLC

Case 8-18-77196-ast

- www bestcase corn

DOC 13 Filed 12/08/18 Elitel’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, iii CeSe number (ifknown) 8-18-77196
4 5 FedLoan Servicing Lan 4 digits Of account number 8166 $122,566.00
Nonprlorlty Creditor's Name
PO Box 60610 When was the debt incurred?
Harrisburg, PA17106
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
- Debtor 1 only l:l Cdmanei"t
l:l Debtor 2 only l:l Uniiddldai€d
l:l Debtor1 and Debtor 2 only l:l Disputed
T fN i d l ' :
l:l Ai least one of the debtors and another ype o ONPR ORlTY unsecure c mm
l:l Check if this claim is for a community - Sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharing plans and other similar debts
l:l Yes l:l Other Specify
Student Loans
deferred to 12/1/2021
_ 413 FedLoan Servicing La$f 4 digits Of account number 8166 $47,010.00
Nonprlorlty Creditor's Name
PO BOX 60610 When was the debt incurred? 2018
,H,arri,sburg, PA17106
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one
l Debtor1 only i:i Contingent
jj Debtor 2 On,y i'_`i unliquidated
m Debtor1 and Debtor2 only l:l Dlspuled
RiOR|TY ` :
l:l At least one cl the debtors and another Type of NONP unsecured Clalm
l:l Check if this claim is for a community - Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans and other similar debts
l:l Yes l:l Other Specify
Student Loan
Parent Pius Loan - deferred
4 7 Nationa| Grid Last 4 digits of account number 6012 $O_OO
Nonprlorlty Creditor's Name
PO Box 9083 When was the debt incurred? 8/2018
Meiviiie, NY 11747-9083
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
l:l Debtor 1 only [| Contingent
m Debtor 2 On'Y l:l unliquidated
l:l Debtor 1 and Debtor 2 only |:| Disputed
. Al least one of the debtors and another Type °f NONPRlORlTY unsecured Claim:
l:l Check if this claim is for a community l:l Sludenl loans
debt ij Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharing plans and other similar debts
m Yes - O[her Specify Utlllty bill
Officiai Form 106 ElF Scheduie E/F: Creditors Who Have Unsecured Claims Page 3 of 5

Best Case Bankruptcy

Case 8-18-77196-ast

DOC 13 Filed 12/08/18 Entel’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, |ll Ce$e number (iikriown) 8-18-77196
4 3 Optlmum Last 4 digits of account number 1064 $0_00
Nonpriority Creditor's Name
1111 Stewart Ave When was the debt incurred? 8/2018
Bethpage, NY11714
Number Street City State Z|p Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
m Debtor1 only [:\ Contingent
l:l Debtor 2 On'V El unliquidated
l:l Debtor1 and Debtor 2 only m Disputed
- At least one of the debtors and another Type or NONPR|ORlTY unsecured clalm:
l:l Check if this claim is for a community m Studenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:] Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other' Specify Utlllty bill
'i-S PSEG Ll correspondence Last 4digits of account number 8707 $0.00
Nonpriority Creditor's Name
PO Box 9083 When was the debt incurred? 8/2018
Melville, NY 11747-9083
Number Street City State le Code As of the date you ti|e, the claim is: Check all that apply
Who incurred the debt? Check one_
l:l Debtor1 only [] Contingent
m Debtor 2 only l:l Un|iquidated
l:] Debtor 1 and Debtor 2 only [:] Disputed
- At least one of the debtors and another Type or NONPR|ORlTY unsecured clalm:
l:] Check if this claim is for a community l:l Student loans
debt l.__l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other Specify Ufility bill
4 1
0 Seal'$ / CBNA Last 4 digits of account number 9193 $0.00
Nonpriority Creditor's Name
PO Box 6275 When was the debt incurred? 8/2009

Sioux Falls, SD 57117
Number Street City State le Code

Who incurred the debt? Check one.

. Debtor1 only

l:l Debtor 2 only

l:l Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community
debt

ls the claim subject to offset?

l No
l:l Yes

As of the date you file, the claim is: Check all that apply

m Contingent
m Un|iquidated

l:] Disputed
Type of NONPR|ORlTY unsecured claim:

l:l Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:l Debts to pension or profit-sharing plans, and other similar debts

l Other Specify Revoiving Credit

m List others to Be Notified About a Debt That You Alreedy Listed

5. Use this page only if you have others to be notified about your bankruptcy, fora debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone elsel list the original creditor in Parts 1 or 2, then list the collection agency here. Similar|y, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. lf you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part1 or Part 2 did you list the original creditor?
Line 4.4 of (Check one): [:l Part 1: Creditors With Priority Unsecured Claims

Name and Address
Fedloan Servicing
PO Box 69184

Officiai Form 106 E/F Scheduie E/F: Creditors Who Have Unsecured Claims

Soitware Copyrighi (c) 1996-2018 Best Case, LLC - Www bestcase com

Page 4 of 5
Best Case Bankruptcy

Case 8-18-77196-ast

Debtor1 Webb B Garrison, iii

Harrisburg, PA 17106-9184

Last 4 digits of account number

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information ls for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured ciaim.

Total
claims
from Part 1

Total
claims
from Part 2

Officiai Form 106 E/F

Ga.

6b.
SC.
6d.

68

ef.
69
ah

6i

6j.

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plansl and other similar debts

Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonprlorlty. Add lines 6f through 6i.

Scheduie E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase com

63.

6b.
6c.

6e.

6f.

sg.
eh.

6i.

5l'

Case number (iil<nown)

L'\

DOC 13 Filed 12/08/18 Entel’ed 12/08/18 11228:29

- Part 2: Creditors with Nonpriority Unsecured Claims

Total Claim
0.00

0.00
0.00
0.00

0.00

Total Claim
548,432.00

0.00
0.00
0.00

548,432.00

8-18-77196

Page 5 of 5

Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entel’ed 12/08/18 11228:29

 

Fill in this information to identify your case: 4419
Debtor1 Webb B Garrison, ill
First Name Mlddle Name Last Name
Debtor 2
(Spouse if, filing) First Name Mlddle Name Last Name

United States Bankruptcy Court forthe: EASTERN D|STR|CT OF NEW YORK

Case number 8-18-77196
(lil<newn) [j Check if this is an
amended nling

Officiai Form 1066
Scheduie G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1 Do you have any executory contracts or unexpired ieases?
l No. Check this box and file this form With the court with your other schedulesl You have nothing else to report on this form.
l:l Yes. Fiii in ali of the information below even if the contacts of leases are listed on Scheduie A/B.‘Property (Officiai Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions forthis form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name. Number, Streetl Cily, State and ZiP Code

2.1

Name

Number Street

City State ZiP Code
2 2

Name

Number Street

City State ZiP Code
2.3

Name

Number Street

City State ZiP Code
2.4

Name

Number Street

City State ZiP Code
2_5

Name

Number Street

City State ZiP Code

Officiai Form 1066 Scheduie G: Executory Contracts and Unexpired Leases Page 1 of1

Soitware Copyright (c) 1996-2015 Besi Case, LLC - www bestcase com Besi Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entel’ed 12/08/18 11228:29

 

Fiii in this information to identify your case: 4419
Debtor1 Webb B Garrison, ill
First Name Mlddle Name Last N'=“.rr=i.=
Debtor 2
(Spouse if, filing) First Name Mlddle Name Last Name

United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW YORK

Case number 8-18-77196
tirl<nown) [| Check if this is an
amended filing

Officiai Form 106H
Scheduie H: Your Codebtors 12/15

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possib|e. if two married
people are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additionai Page,
fill it out, and number the entries in the boxes on the ieft. Attach the Additionai Page to this page. On the top of any Additionai Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.

l No
l:l Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Ca|ifornia, idahol Louisiana, Nevadal New l\/iexicol Puerto Rico, Te)<asl Washington, and Wisconsin.)

- No. Go to line 3.
[l Yes. Did your spousel former spouse, or legal equivalent live with you at the time?

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Scheduie D (Officiai
Form 106D), Scheduie E/F (Officiai Form 106ElF), or Scheduie G (Officiai Form 106G). Use Scheduie D, Scheduie E/F, or Scheduie G to fill
out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and Z|P Code Check all schedules that app|y;
3.1 |:l Scheduie D, line
ua"“" l:l Scheduie E/F, line
l:] Scheduie G, line
Number Street
Cily State ZiP Code
572 l:l Scheduie D, line
Neine ij Scheduie E/F, line
|:] Scheduie G, line
Number Street
Cily State ZiP Code
Officiai Form 106H Scheduie H: Your Codebtors Page 1 of1

Software Copyright (c) 1996-2018 Best Case, LLC - www besicase com Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entel’ed 12/08/18 11228:29

Fiii in this information to identify your case: 4419

Debtor1 Webb B Garrison, iii

Debtor 2
(Spouse, if filing)

`United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW YORK

Case number 3.¢178.¢?77196 Check if this is:
1(if known) l:] An amended filing

|:l A supplement showing postpetition chapter
13 income as of the following date:

OHlClal Form 106| m
Scheduie i: Your income 12/15

Be as complete and accurate as possibie. if two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointiy, and your spouse is living with you, include information about your
spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EEl-,Qesc,ribe §mlzt°,y,me_nt ,,

1. Fiii in your employment

information Debtor 1 Debtor 2 or non-filing spouse
if you have more than one job, - Emp|uyecl - Emp|oyed
attach a separate page with Emlb|O)'ment StetuS m
information about additional NOt employed iii NOt employed
em lo ers. _
p y Occupatlon self employed self employed

include part-time, seasona|, or l
self-employed work. Empl°yer S name

Occupation may include student EmPlOyel"$ address

or homemaker, if it applies.

How long employed there?

lE£-,Qiyepetailsepeu: Monihly income

Estimate monthly income as of the date you file this form. if you have nothing to report for any |ine, write $0 in the space. include your non-filing
spouse unless you are separated

if you or your non-filing spouse have more than one employer, combine the information for ali employers for that person on the lines below. if you need
more space, attach a separate sheet to this form.

For Debtor1 For Debtor 2 or
non-filing spouse

List monthly gross wages, saiary, and commissions (before all payroll

2- deductions). if not paid monthly, calculate what the monthly wage would be 2- $ 0-00 $ 0-00
3. Estimate and list monthly overtime pay. 3 +$ 0.00 +$ 0.00
4 Caicu|ate gross income. Add line 2 + line 3. 4 3 0.00 $ 0.00

()i`iicizli Form lt)6i Scheduie l: Your income page i

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

6,000.00

0.00

6,000.00

monthly income

Debtor1 Webb B Garrison, iii Case number ifr/<nown) 8-18-77196
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4- $ 0.00 0.00
5. List ali payroll deductions:
5a Tax, lVledicare, and Sociai Security deductions 5a. $ U_DU $ O_OO
5b. Mandatory contributions for retirement plans 5b. $ 0,00 $ 0_00
50. Voiuntary contributions for retirement plans 5C. $ D_OD $ 0.00
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ 0.00
5e. insurance 5e. $ 0.00 $ 0.00
5f. Domestic support obligations 5f. $ 0.00 $ 0.00
59. Union dues 59 $ 0.00 $ 0.00
5h. Other deductions. Specify: 5h.+ $ 0.00 + $ 0.00
6. Add the payroll deductions. Add lines 5a+5b+50+5d+5e+5f+5g+5h 6 $ 0.00 $ 0.00
Caicu|ate total monthly take-home pay, Subtract line 6 from line 4. 7. $ 0_00 $ 0_00
8. List all other income regularly received:
Sa. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expensesl and the total
monthly net income. Be. $ 2,000.00 $ 4,000.00
8b. interest and dividends 8h. $ 0.00 $ 0.00
80. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, malntenance, divorce
settiement, and property settlement 80. $ 0.00 $ 0_00
8d. Unempioyment compensation Bd $ 0.00 $ 0.00
8e. Sociai Security Be. $ 0.00 $ 0.00
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplementai
Nutrition Assistance Program) or housing subsidies
Specify: Bf $ 0.00 $ 0.00
89. Pension or retirement income SQ. $ 0.00 $ 0.00
8h. Other monthly income. Specify: 8n.+ $ 0.00 + $ 0.00
9. Add ali other income. Add lines 8a+8b+8c+8d+8e+8f+89+8h 9. $ 2,000_00 $ 4.[]00_00_
10. calculate monthly income. Add line 7 + line 9. 10. $ 2,000.00 +i $ 4,000.00 = $
Add the entries in line 10 for Debtor1 and Debtor 2 or non-filing spouse
11. State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your householdl your dependents, your roommates, and
other friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Scheduie J.
Specify: 11. +$
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statisticai Summary of Certain Ll'ab/'/ities and Related Data, if it 12 l $
applies ~
Combined
13. Do you expect an increase or decrease within the year after you file this form?

- No.
|:| Yes. Exp|ain:

O|`l'lci;l| Form ll)()i Scheduie l: Your income

page 2

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

 

Fiii in this information to identify your case: 4419
Dethl"l Webb B Garrison, ||| CheCK if this le
|:| An amended filing
Debtor 2 [:| A supplement showing postpetition chapter
i(Spouse, if filing) 13 expenses as of the following date:
qUnited States Bankruptcy Court for the§ EASTERN D|STR|CT OF NEW YORK l\/|l\/l / DD / YYYY

Case number 8_18-77196
(if known)

Officiai Form 106J
Scheduie J: Your Expenses 12/15

Be asrcornplete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

_bs§§ribe!@\;rH,Qe§¢h°ld ,,
1. is this a joint case?

- No. Go to line 2
l:l Yes. Does Debtor 2 live in a separate househoid?

l:l No
l:l Yes. Debtor 2 must file Officiai Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [] NO

Do not list Debtor1 and - Yes Fi|l out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2_ ‘ each dependent Debtor1 or Debtor 2 age live with you?
___ _ _
Do not state the l:l NO
dependents names Daughter 18 years l Yes
l:l No
Son 22 years l Yes
l:l No
l:l Yes
l:l No
l:l Yes
3. Do your expenses include - NO

expenses of people other than

yourself and your dependents? l:l Yes

_§stimate Your Qngoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Scheduie J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know
the value ofsuch assistance and have included it on Scheduie /: Your/ncome

(Officiai Form 106|.) Your expenses
_

4. The rental or home ownership expenses for your residence. include first mortgage

payments and any rent for the ground or lot. - $ 0-00

if not included in line 4:

4a Reai estate taxes 4a $ 0.00

4b. Property, homeowner's or renter's insurance 4b. $ 0_00

4c. Home maintenance repairl and upkeep expenses 4c. $ 0_()0

4d Homeowner's association or condominium dues 4d. $ 0_00
5. Additionai mortgage payments for your residence, such as home equity loans 5. $ 0_00

Officiai Form 106J Scheduie J: Your Expenses page 1

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

Debtor1 Webb B Garrison, iii

6.

.°°."

11.

12

13.
14.
15.

16.

17.

18.

19.

20.

21.
22.

23.

24.

Utiiities:

63. Eiectricity, heat, natural gas

6b. Water, sewer, garbage collection

60. Teiephonel cell phone, internet, satellite, and cable services
6d. Other. Specify:

Food and housekeeping supplies

Chi|dcare and children’s education costs

Clothing, laundry, and dry cleaning

Personai care products and services

Medica| and dental expenses

Transportation. include gas, maintenance, bus ortrain fare.

Do not include car payments
Entertainment, clubs, recreation, newspapers, magazines, and books

Charitabie contributions and religious donations

insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance

15b. Heaith insurance

150. Vehicie insurance

15d. Other insurance Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

installment or lease payments:

17a. Car payments for Vehicie 1

17b. Car payments for Vehicie 2

17c. Other. Specify:

17d. Other. Specify:

Your payments of alimonyl maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule l, Your income (Officiai Form 106|).
Other payments you make to support others who do not live with you.

Specify:

Case number (if known)

6a.
6b.
60.
6d.
7.
8.
9.
10.
11.

12.
13.
14.

WM$ M$€H$GD$$W$

15a.
15b.
150.
15d.

$ $69$69

16.

17a.
17b.
17c.
17d.

18.

$$ $'U~I$é£

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I.‘ Yourlncome.

20a i\/iortgages on other property

20b. Reai estate taxes

200. Property. homeowner's, or renter's insurance
20d. i\/iaintenance, repair, and upkeep expenses
20e. Homeowner's association or condominium dues
Other: Specify:

Caicu|ate your monthly expenses

22a. Add lines 4 through 21.
22b. Copy line 22 (month|y expenses for Debtor 2), if any, from Officiai Form 106J-2

220. Add line 22a and 22b. The result is your monthly expenses
Caicu|ate your monthly net income.

23a Copy line 12 (your combined month/yincome) from Scheduie |
23b. Copy your monthly expenses from line 22c above

230. Subtract your monthly expenses from your monthly income
The result is your monthly net income.

20a. $
20b. $
20c. $
20d. $
20e. $
21. +$

23a $
23b. -$

23c. $

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?
l No.
l:l Yes. Exp|ain here:

Officiai Form 106J Scheduie J: Your Expenses

8-18-77196

398.00
35.00
132.00
0.00
400.00
0.00
0.00
20.00
50.00

160.00

50.00
0.00

0.00
0.00
358.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00
0.00

0.00
0.00
0.00
0.00
0.00
0.00

1,603.00

1,603.00

6,000.00
1,603.00

4,397.00

page 2

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

 

Fiii in this information to identify your case: 4419
Debtor1 Webb B Garrison, iii
First Name lVliddle Name Last Name
Debtor 2
(Spouse if, lillng) First Name Mlddle Name Last Name
United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW YORK
Case number 8-18-77196
lirkn°Wnl |:| Check if this is an
amended filing

Officiai Form 106Dec

. . . l
Deciaratlon About an individual Debtor s Schedules one

 

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Be|ow

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

-No

|:| Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Dec/aration, and Signature (Ofnciai Form 119)

Under penalty of perjury, l declare that i have read the summary and schedules filed with this declaration and
that they are true and correct.

X /s/ Webb B Garrison, ill X
Webb B Garrison, iii Signature of Debtor 2
Signature of Debtor1
Date December 3, 2018 Date
Officiai Form 106Dec Deciaration About an individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

 

Fiii in this information to identify your case: 4419
Debtor1 Webb B Garrison, ill
First Name Mlddle Name Last Name
Debtor 2
(Spouse ifl filing) First Name Mlddle Name Last Name

United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW YORK

Case number 8-18-77196
(ifl<nown) L`_| Check if this is an
amended filing

Officiai Form 107
Statement of Financiai Affairs for individuals Fiiing for Bankruptcy 4/16

 

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages write your name and case
number (if known). Answer every question.

mi(§ive Detaiis About Your Maritai Status and Where You Lived Before

1. What is your current marital status?

- l\/iarried
l:l Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

l No

l:l Ves. List ali of the places you lived in the last 3 years Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communl'ty property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New l\/iexicol Puerto Ricol Texas Washington and Wisconsin.)

- No
l:l Yes. l\/iake sure you fill out Schedule H.' Your Codebtors (Officiai Form 106H).

Expiain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fiii in the total amount of income you received from ali jobs and ali businesses including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor1.
l:l No
l Yes. Fill in the details

Debtor1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that appiy. (before deductions
exclusions) and exclusions)
From January 1 of current year until |:| Wages` Commisgion$' $1.00 l:l Wages commissions
the date you filed for bankruptcy: bonuses tips bonuses' tips
- Operating a business l:l Operating 3 business
Officiai Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 1

Soitware Copyright (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, ill CSS€ number </'H<rvown) 8-18-77196
Debtor1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that appiy. (before deductions
exclusions) and exclusions)
F°r last Caienda" yearf l:l Wages, commissions $1.00 L__] Wages, commissions
(January 1 to December 31, 2017 ) bonusesl tips bonusesl tips
l operating a business E\ Operating a business
FOF the Calendar year before than l:i Wages, commissions $1.00 I:l Wages, commissions
(January 1 to December 31, 2016) bonuses tips bonuses tips
l Operating a business m Operating 3 business
5. Did you receive any other income during this year or the two previous calendar years?

include income regardless of whether that income is taxable. Exampies of otherincome are alimony; child support; Sociai Security, unemployment
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties and gambling and lottery
winnings if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

l No
iii Yes. Fiii in the detaiis.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

mmibj§t,§ert__ain Payments Yor.i Nlade Before You Fiied for Bankruptcy

6. Are either Debtor1’s or Debtor 2’s debts primarily consumer debts?
l:l No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S. C. § 101(8 ) as nincurred by an
individual primarily for a personal, family, or household purpose."
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

m No. Go to line 7.

m Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

- Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

- No. Go to line 7

m Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for
paid still owe
Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 2

Soitware Copyright (c) 1996-2018 Best Case LLC - www bestcase com Best Case Bankruptcy

CB.S€ 8-18-77196-3_8'[ DOC 13 Fil€d 12/08/18 Eli'[€i’€d 12/08/18 11228229
Debtor1 Webb B Garrison, iii Case number (/rrnswn) 8-18-77196

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
/nsiders include your relatives; any general partners; relatives of any general partners; partnerships of Which you are a general partner; corporations
of which you are an officerl director, person in controll or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations such as child support and

alimony

l No

m Yes. List all payments to an insider

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?

include payments on debts guaranteed or cosigned by an insider.

- No

|:l Yes. List all payments to an insider

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditor's name

m,l§enti_fy l-.sgai ASLEQD§LB,¢:F>OSS€SS§O"S.and Foreciosures

9. Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List all such matters including personal injury cases small claims actions divorces collection suits paternity actions support or custody
modifications and contract disputes

ij No
l Yes. Fiii in the details

Case title Nature of the case Court or agency Status of the case
Case number

Deutsche Bank Trust Company v. Foreciosure Supreme Court - Suffolk ij Pending
Garrison County l:l On appeal

060396-2013 - Concluded

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and ill in the details below.

l No. Go to line 11.
|:l Yes Fiii in the information below_

Creditor Name and Address Describe the Property Date Value of the

Property
Expiain what happened

11. Within 90 days before you filed for bankruptcy, did any creditorl including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

. No
l:l Yes. Fiii in the details

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another officiai?

- No
[] Yes
Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 3

Soitware Copyright (c) 1996-2018 Best Case, LLC - www bestcase com Besi Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, ill CBS€ number (/lkrwwnl 8-18-77196

mm List Certain Gifts and Crontriburt`ion§

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

l No

l:l Yes Fiii in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14 Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

- No
|:l Yes Fi|| in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you
more than $600 contributed
Charity's Name

Address (Number. street, city, stats and ziP code)

ma Li§t,§srf,ain ,l-,QSS¢$

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

Value

. No
l:l Yes. Fiii in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the l°ss occurred include the amount that insurance has paid. List pending loss lost
insurance claims on line 33 of Schedule A/B.' Property.

l,ist Certain Payments or Transfers

16 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

l:l No
- Yes. Fiii in the details

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Emai| or website address made

Person Who Made the Payment, if Not You

Ronald D. Weiss P.C. $3870 including $3500 legal fees, $310 $3,870.00
734 Wait Whitman Road filing fees, $35 credit counseling, $25

Suite 203 credit report

Melviiie, NY11747

17 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

l No
l:l Yes. Fiii in the details
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 4

Soitware Copyright (c) 1996-2018 Best Case LLC - www bestcase corn Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, ill Case number il'/<nown) 8-18-77196

18 Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). DO not
include gifts and transfers that you have already listed on this statement

l:l No
l Yes. Fill in the details

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made
paid in exchange
Person's relationship to you
Masses Reaity LLC 720 New York Avenue, 2010
PO Box 23236 Huntington, NY 11743
Santa Fe, NM 87502

Anna Mastrantoni 28 Vista DeLuna Drive, Santa Mortgage satisfied 10/4/2018
Fe, New Mexico 87508

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

- No
l:l Yes. Fiii in the details

Name of trust Description and value of the property transferred Date Transfer was
made

_l-,ist Qf, Certain F_ir_\an§i_al Acc<>unfs, instruments Safe De_posif Box,e§,, ans§,f.@rag§ units ,,

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
soldl moved, or transferred?

include checking, savings money market, or other financial accounts; certificates of deposit; shares in banks credit unions, brokerage
houses pension funds, cooperatives associations and other financial institutions

- No
l:l Yes. Fill in the details

Name of Financiai institution and Last 4 digits of Type of account or Date account was Last balance

Address tNumber, street, city, state and zlP account number instrument closed, sold, before closing or

Codei moved, or transfer
transferred

21 Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities
cash, or other valuables?

. No

l:i Yes. Fill in the detaiis.

Name of Financiai institution Who else had access to it? Describe the contents Do you still
Address (Number, street, city, state and zlP ceda) Address (Numbar. street city. have it?

State and ZlP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

. No

l:l Yes. Fiii in the details

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City. State and ZiP Code) tO it? have it?

Address (Number. Street, City,
State and ZiP Code)

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 5

Soitware Copyright (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, lii CeSe number (trkrwwn) 8-18-77196

lm identify Property You Hold or Control for Someone E|se

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust
for someone.

- No

i:l Yes. Fiii in the detaiis.

Owner's Name Where is the property? Describe the property Value
Address (Number. street, city, state and zlP code) lNumb°r- s"°°*» Ci*v- s'al° and Z'P

cede)

m Give Detaiis About Environmenta| information

For the purpose of Part 10, the following definitions apply:

. Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances wastes, or materia|.

l Site means any locationl facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

- Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, poi|utant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

- No

|:l Yes. Fiii in the details

Name of site Governmenta| unit Environmental iaw, if you Date of notice
Address (Number. street, city. state and zlP code) Address (Number, street, city, state and know it

zlP cadet

25. Have you notified any governmental unit of any release of hazardous materiai?

- No

l:l Yes. Fiii in the details.

Name of site Governmenta| unit Environmentai |aw, if you Date of notice
Address (Number, Street, City, State and ZiP Code) Address (Number, Street, City, State and know if

ZlP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

l No

|:l Yes. Fill in the details

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, street, city,
State and ZiP Code)

m Give Detaiis AboutrYo¢ur_ ,Busines's or Cornnerctions torAnyr Businress
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l:l A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
El A member of a limited liability company (LLC) or limited liability partnership (LLP)
El A partner in a partnership
|:l An officer, director, or managing executive of a corporation

l:| An owner of at least 5% of the voting or equity securities of a corporation

Officiai Form 107 Statement of Financiai Affairs for individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Casel LLC - www bestcase com Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, ill Case number tirknown) 8-18-77196

l No. None of the above applies. Go to Part12.

l:l Yes. Check all that apply above and fill in the details below for each business
Business Name Describe the nature of the business
Address

Empioyer identification number
(Number, Street, Clty. State and ZiP Code)

Do not include Sociai Security number or iTiN.
Name of accountant or bookkeeper
Dates business existed
28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other parties
- No

El Yes Fi|| in the details below.

Name Date issued
Address

(Number, Street, Clty, State and ZiP Code)

Officiai Form 107

Statement of Financiai Affairs for individuals Filing for Bankruptcy

page 7
Soitware Copyright (c) 1996-2018 Best Case, LLC - www bestcase corn

Besi Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Debtor1 Webb B Garrison, ill Case number lifknown) 8-18-77196

m Stgrt ee-Lw____a_

i have read the answers on this Statement of Financial Affairs and any attachments and l declare under penalty of perjury that the answers
are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

ls/ Webb B Garrisonl ill
Webb B Garrison, iii Signature of Debtor 2
Signature of Debtor1

Date December 3. 2018 Date

Did you attach additional pages to Your Statement of Financial Affairs for lndividuals Filing for Bankruptcy (Officiai Form 107)?
l No

l:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

- No

l:l Yes. Name of Person ' . Attach the Bankruptcy Petition Preparer's Notice, Dec/aration, and Signature (Officiai Form 119).

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

Soflware Copyright (c) 1996-2015 Best Case, LLC - www bestcase com Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

Notiee Required by 11 u.s.c. § 342(b) for
individuals Filing for Bankruptcy <F,,Qrm,,?,Qi,Q)

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts
Consumer debts are defined in 11 U.S.C.

§ 101(8) as "incurred by an individual
primarily for a personal, familyl or

household purpose."

The types of bankruptcy that are available to
individuals

individuals who meet the qualifications may tile under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voiuntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voiuntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Soitware Copyright (c) 1996-2018 Best Case, LLC - www bestcase com

Chapter 7: Liquidation
$245 filing fee
$75 administrative fee

+ $15 trustee surcharge

 

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors The
primary purpose of niing under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts Exceptions exist
for particular debts and liens on property may still
be enforced after discharge For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you file chapter 7 and
you receive a discharge some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes

most student loans;

domestic support and property settlement
obligations

page 1

Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

most fines penalties forfeitures and criminal
restitution obligations and

certain debts that are not listed in your bankruptcy
papers

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle vessell or aircraft while intoxicated
from alcohol or drugs

if your debts are primarily consumer debts the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount,
You must file Chapter 7 Statement of Your Current
Monthly income (Officiai Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state

if your income is not above the median for your state
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Ca/cu/ation (Officiai Form
122A-2).

if your income is above the median for your state you
must file a second form _the Chapter 7 Means Test
Ca/cu/ation (Officiai Form 122A-2). The calculations on
the form_ sometimes called the Means Test_deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors if

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Soitware Copyright (c) 1996-2018 Besi Case LLC - www bestcase com

your income is more than the median income for your
state of residence and family size depending on the
results of the Means Test, the U.S. trustee bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code if a
motion is filed, the court will decide if your case should
be dismissed To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
propertyl and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enable you to keep your home a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic To exempt property,
you must list it on Schedule C.' The Property You Claim
as Exempt (Officiai Form 106G). lfyou do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors

Chapter11: Reorganization

$1,167 filing fee

+ $550 administrativefee
$1,717 totalfee

 

Chapter 11 is often used for reorganizing a business
but is also available to individuals The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Besi Case Bankruptcy

Case 8-18-77196-ast

Read These im ortant Warnin - s

DOC 13 Filed 12/08/18 Entei’ed 12/08/18 11228:29

 

Because bankruptcy can have serious long-term financial and legal consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you fi|e.
Oniy an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

Aithough the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfu||y. The rules are technica|, and a mistake
or inaction may harm you. if you file without an attorney, you are still responsible for knowing and

following ali of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to l
20 years, or both. 18 U.S.C. §§ 152, 1341,1519, and 3571.

Chapter12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

Chapter13: Repayment plan for
individuals with regular
income

$235 filing fee
+ $75 administrative fee
$310 total fee

 

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Soitware Copyright (c) 1996-2018 Best Case LLC - www bestcase corn

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings if
the court approves your plan, the court will allow you
to repay your debts as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors

After you make ali the payments under your pian,
many of your debts are discharged The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student loans

certain taxes

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations

certain debts that are not listed in your
bankruptcy papers

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts

page 3

Besi Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires that
you promptly file detailed information about your
creditors assets liabilities incomel expenses and
general financial condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Codel the
Bankruptcy Rules and the local rules of the court.

For more information about the documents and
their deadlines go to:
http://www.uscourts.gov/bkforms/bankruptcy form

s.html#procedure.

 

Bankruptcy crimes have serious consequences

lf you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury_either orally or in writing_in
connection with a bankruptcy case, you may be
fined, imprisonedl or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trusteel the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on \/oluntary Pet/'tion for lndividuals
Fi/r'ng for Bankruptcy (Officiai Form 101 ). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Soitware Copyrighi (c) 1996-2018 Best Case, LLC - www beslcase com

A married couple may file a bankruptcy case
together-called ajoint case |f you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each noticel
unless you file a statement with the court asking that
each spouse receive separate copies

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). lf you are filing ajoint
case, both spouses must receive the briefing. With
limited exceptions you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
lnternet.

ln addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge lf you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http;¢’fjustice.gov!ustieofhapcpa!ccde!cc approved,html

ln A|abama and North Carolina, go to:
http://www.uscourts.qov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit
AndDethounselorsasM,

 

 

lf you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

B2030 (Form 2030) (12/15)

United States Bankruptcy Court 4419
Eastern District of New York
ln re Webb B Garrison, lll Case No. 8-18-77196
Debtor(s) Chapter 13

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

l. Pursuant to ll U .S.C. § 329(a) and Fed. Bankr. P. 2()|6(b), l certify that l am the attorney for the above named debtor(s) and that
compensation paid to me within one year bcl`ore the filing ofthe petition in bankruptcy, or agreed to be paid to mc, for services rendered or to
be rendered on behalf of the dcbtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, l have agreed to accept $ fm … 7 §AQQQ§)¢Q
Prior to the filing of`this statement l have received $ 3,500.00
Balance Due .‘{'i 2,500.00

2. $ 310.00 ofthe filing fec has been paid.

3. The source of`the compensation paid to me was:

- Debtor i:i Other (specil"y):

4, The source of compensation to be paid to me is:

|:| Debtor . Other (speeil`y); Pursuant to retainer, through Chapter 13 Plan

5. - l have not agreed to share the above-disclosed compensation with any other person unless they are members and associates ol" my law l'irm.

m l have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law 'lirm. A
copy ofthe agreement, together with a list ofthe names ofthe people sharing in the compensation is attached.

6. In return for the above-disclosed fee, l have agreed to render legal service for all aspects ofthe bankruptcy case, including:

Analysis ofthe debtor‘s financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

Preparation and filing of`any petition, schedules statement of affairs and plan which may be required;

Representation ofthe debtor at the meeting of`creditors and confirmation hearing, and any adjourned hearings thereof;

Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

[Other provisions as needcd]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
522(f)(2)(A) for avoidance of liens on household goods. Loss mitigation / loan modification application services
as needed,

stepch

7. By agreement with the debtor(s), the above-disclosed fec does not include the following service:
Representation of the debtors in any dischargeability actions judicial lien avoidances, relief from stay actions or
any other adversary proceeding or appeal.

CERT|F|CATION

l certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the dcbtor(s) in
this bankruptcy proceeding

December 3, 2018 /s/ Ronald D. Weiss
Dare Ronald D. Weiss 4419
Sig)m/zr/‘e Qf/lltorney
Ronald D. Weiss, P.C.
734 Walt Whitman Road
Suite 203
Melviiie, NY11747
(631) 271-3737 Fax: (631) 271-3784
weiss@nv:hankruptcy-CQFH
Name ()f/awfl`/'m

Software Copyright (c) 1996-2018 Best Case, LLC - Www beslcase corn Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

United States Bankruptcy Court 4419
Eastern District of New York
In re Webb B Garrisonl lll Case No. 8-18-77196
Debtor(s) Chapter 13

VERIFICATION OF CREDITOR MATRIX

The above named dcbtor(s) or attorney for the debtor(s) hereby Verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge

Date: December 3, 2018 /s/ Webb B Garrison, lll
Webb B Garrison, l|l
Signature of Debtor

Date: December 3l 2018 /s/ Ronald D. Weiss
Signature of Attorney
Ronald D. Weiss 4419
Ronald D. Weiss, P.C.
734 Walt Whitman Road
Suite 203
Melville, NY11747
(631) 271-3737 Fax: (631) 271-3784

USBC-44 Rev. 9/| 7/98

Soitware Copyright (c) 1996-2018 Best Case, LLC -www bestcase corn Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

NYS Dept cf Taxation & Finance
Civil Enforcement

W. A Harriman State Campus
Albany, NY 12227

United States Attorney

Attn: Chief Of Bankruptcy Litigation
271-C Cadman Plaza East

Brooklyn, NY 11201

US Department cf Justice Tax Division
Box 55

Ben Franklin Station

Washington, DC 20044

State Of New York

Office Of the Attorney General
120 Broadway

New York, NY 10271

Bank cf America
100 North Tryon Street
Charlotte, NC 28255-0001

Citi
PO Box 6500
Sioux Falls, SD 57117

Discover

DB Servicing Corporation
PO Box 3025

New Albany, OH 43054-3025

Ditech
7360 S. Kyrene Road
Tempe, AZ 85283

FedLoan Servicing
PO Box 60610
Harrisburg, PA 17106

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

Fedloan Servicing
PO Box 69184
Harrisburg, PA 17106-9184

HSBC c/O PHH Mortgage
Mortgage Service Center
PO Box 5452

Mount Laurel, NJ 08054

Los Alamos National Bank
1200 Trinity Drive
LOS Alamos, NM 87544

National Grid
PO Box 9083
Melville, NY 11747-9083

Optimum
1111 Stewart Ave
Bethpage, NY 11714

PHH / Deutsche Bank

c/o Stern & Eisenberg PC
Woodbridge Corp. Plaza

485 B Route 1 South, Suite 330
Iselin, NJ 08830

PHH Mortgage / Deutsche Bank Tust
c/O Stern & Eisenberg, PC

1581 Main St., Ste. 200
Warrington, PA 18976

PHH Mortgage COrp/Mortgage Service Cen
1 Mortgage Way

Attn: SV09

Mount Laurel, NJ 08054

PHH Mortgage Services
Customer Service

PO Box 5452

Mount Laurel, NJ 08054-5452

PSEG LI correspondence
PO Box 9083
Melville, NY 11747-9083

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

Sears / CBNA
PO BOX 6275
SiOuX Falls, SD 57117

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT To LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S); webb B Garrison, m CASE N()_;_ 8-18-77196

Pursuant to Local Bankruptcy Rule l073-2(b), the debtor (or any other petitioned hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-l and E.D.N.Y. LBR 1073-2 ifthe earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in ll U.S.C. § lOl (2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days ofthe commencement of either ofthe Related Cases had, an interest in property that was or is included in the
property of another estate under ll U.S.C. § 54l(a).]

- NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

|:l THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

l. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDlNG (Y/N): [Ifclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED lN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2. CASE NO.: JUDGE: DISTRlCT/DlVISlON:

CASE STILL PENDING (Y/N): [Ifc/osea'] Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED ]N DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3. CASE NO.: JUDGE: DISTRICT/DIVIS]ON:
CASE STILL PENDING (Y/N): []fclosea’] Date ofclosing:
(OVER)

Soitware Copyright (c) 1996-2018 Best Case. LLC - www bestcase com Best Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer 10 NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE.' Pursuant to ll U.S.C. § 109(g)7 certain individuals who have had prior cases dismissed within the preceding l80 days may not
be eligible to be debtors Such an individual will be required to file a statement in support of his/her eligibility to file,

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLlCABLE:

l am admitted to practice in the Eastern District ofNew York (Y/N): Y

CERTIFICAT]ON (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicab|e):

l certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

/s/ Ronald D. Weiss

Ronald D. Weiss 4419

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Ronald D. Weiss, P.C.

734 Walt Whitman Road

Suite 203

zV|s§lI\/)i|;<;,1N3Y7;; 147 (631) 271 3784 Signature of Pro Se Joint Debtor/Petitioner
- ax: -

Mailing Address of Debtor/Petitioner
City, State, Zip Code

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR l073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions including without limitation conversion, the appointment ofa trustee or the
dismissal ofthe case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal ofyour petition may otherwise
resu|t.

USBC-l7 Rcv 8/||/2009
Soflware Copyright (c) 1996-2018 Besi Case, LLC - www bestcase com Besl Case Bankruptcy

CaS€ 8-18-77196-&8'[ DOC 13 Filed 12/08/18 Entered 12/08/18 11228:29

UN|TED STATES BANKRUPTCY COURT 4419
EASTERN D|STR|CT OF NEW YORK

 

X Chapter 13
|N RE; Webb B Garrison, lll

Case No.: 8-18-77196

Debtor(S) STATEl\/|ENT PURSUANT TO LOCAL RULE 2017
X

 

 

l, Ronald D. weiss 4419, an attorney admitted to practice in this Court, state:
1. That l am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
above-named debtor(s):

Date\Time Services

initial interview, analysis of financial
condition, etc.

Preparation and review of
Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors
4. That all services rendered prior to the filing of the petition herein were rendered by my firm.
5. That my usual rate of compensation of bankruptcy matters of this type is $ 6.000.00 .

Datedf December 3, 2018

/s/ Ronald D. Weiss
Ronald D. Weiss 4419

Attorney for debtor(s)
Ronald D. Weiss, P.C.

734 Walt Whitman Road

Suite 203

Melviiie, NY 11747

(631) 271-3737 Fax:(631) 271-3784
weiss@ny-bankruptcy.com

Soitware Copyrighi (c) 1996-2018 Best Case, LLC - www bestcase com Best Case Bankruptcy

